Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant’s filing on 9 November 2020. 
Claims 1-24 are presently pending and under consideration.

Terminal Disclaimer
The terminal disclaimer filed on 17 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10929288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 November 2020, 12 November 2020, and 4 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
Claims 9-16 recite a computer program product which is defined as a system and method (See specification at [0075]) and which may include a computer readable storage medium. The specification further recites at [0078], the relevant portion: 
A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguideP201901206US01 Page 27 of 47 or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
Accordingly, claims 9-16 are patent eligible under 35 USC 101.
The following is a quotation of 35 U.S.C. 112(f):



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (1) a garbage collector to determine whether a destination extent selected as the current destination extent for receiving garbage collect data is full, as in claim 17 (2) a storage allocator to release the physical address space, as in claim 17, (3) the storage allocator to control the release of physical address space, as in claim 21, (4) the storage allocator to suspend the copying of valid data and the storage allocator to release as available for writes, as in claim 22, (5) the garbage collector to maintain a journal as in claim 23, and (6) the garbage collector to use the recovery information to rebuild, as in claim 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Regarding claims 17-24, a review of the specification discloses the following sections appear to cover the corresponding structure that performs the claimed function and equivalents thereof: Fig. 2, disclosing storage controller 240 having garbage collection module 255 disclosed within and Fig. 7 and [0051] disclosing a storage system including the components of a storage allocator 726 and a garbage collector 728 and [0071] & [0072], disclosing the logical process steps may be embodied in a logic apparatus comprising hardware components, firmware components, or a combination thereof. They may 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses:
(1) McGrath, disclosing garbage collection of extents based on lifetime values and placement into new extents grouped together with similar lifetime values,
(2) Chen et al, disclosing garbage collection and relocation of a source data portion to a destination data while grouping together valid source data based on at least one attribute,
However, they do not teach the combination of a storage system in which a virtual address space is mapped to a physical address space, the virtual address space being addressed in extents and the storage system having one or more processors, a plurality of storage devices, and a cache memory, determining whether a current destination extent for receiving garbage collected data is full; wherein the garbage collected data includes valid data that was copied to the current destination extent from a current source extent subject to garbage collection via the cache memory; determining whether a current source extent subject to garbage collection contains one or more portions of valid data not copied to a destination extent; responsive to determining that the current destination extent for receiving garbage collected data is full, flushing the valid data copied to the current destination extent via the cache memory out of the cache memory; and releasing as available for writes the physical address space mapped to the virtual address space of one or more source extents having all valid data stored therein copied to the current destination extent via the cache memory, as in independent claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                           
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137